Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 1 of 16

IN THE UNITED STATES COURT FOR THE
DISTRICT OF COLUMBIA

Plaintiff,
Case 1:19-ev-02184 ~ [st ie

FACEBOOK, INC.

Defendant

 

MOTION OF LEONID GOLDSTEIN FOR LEAVE TO
INTERVENE AGAINST THE PROPOSED SETTLEMENT

fit om
|
1 | | SEP ~6 2019 |

; | ee

Mt Hed. anil Ch Ki Court
EUS. Dist 1 Court, District of Columbia

a

 
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 2 of 16

Table of Content

MOTION OF LEONID GOLDSTEIN FOR LEAVE TO INTERVENE AGAINST THE PROPOSED SETTLEMENT ..............
Intervenor’s Interest in the Case 0... sscssssercesssesssnssesesescsesesssessnestsssnerenesessnetenenenonsesassnonoreensestsenenseas
Intervenor Defends His and Public Interest in the Case 00.0.0... ccccssssssesseensssenenerescnssccsecersnessenersenersestes

Children Health & Privacy Violations ............cccssssssssercesscsenscsssorcsesssecesessaseusssserssassesssuecseesenesezeseeseersneneres
Facebook in SKOIKOVO...........:ccsssescscsscesssrssesessrsnssrssesseneccescseessesesoessssesssesuacssenssssssessusseseesasasotsreseuseeassuseessonees
Why Simple Data Deletion Will Not Work .........:.cscccsssssssersoresetesesesssessesonosonsessecesensessenesessssecsnosessesesseeen 10
Other Deficiencies of the Proposed Settlement ................:ccscsecssereseesseeeseescetsseesserseenseeneeenersueeseesnenseteaess 11
CONCLUSION 0.0... secsssteccrcescesescnsosonssesessnessssasscsssesesessessseseessseseseneossseseseossosssaseseeosesessanonesssssscassanensonenens 13

Leonid Goldstein (“Intervenor”) hereby moves to intervene against the proposed
settlement between the United States of America and Facebook, Inc. under FRCP

Rule 24(a) or, failing that, Rule 24(b). In support of this motion, Intervenor states as

follows.

1. This Motion is timely. Intervenor filed it as soon as he learned the details of
the proposed settlement between the United States of America and Facebook, Inc.
(“the Proposed Settlement”), and within two months of the filing of the original

“complaint” and the proposed orders.

Intervenor’s Interest in the Case

2. Intervenor is a party in interest in the proceeding. Intervenor has a pending

lawsuit against Facebook in the US District Court for the Eastern District of Texas,
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 3 of 16

(6:19-cv-00389, Goldstein v. Facebook, Inc.) The lawsuit alleges that Facebook is
liable for AIDING AND ABETTING ACTS OF INTERNATIONAL TERRORISM PURSUANT
TO 18 U.S.C. § 2333(a), COPYRIGHT INFRINGEMENT PURSUANT TO 17 U.S. Code

§ 501 FOR VIOLATION OF § 106, 504, and S05, and CONSPIRACY TO INTERFERE WITH

CIVIL RIGHTS IN VIOLATION OF 42 U.S.C § 1985 (3).

3. In May 2018, Facebook created and a Registry of Political Speech in the US?
and published it worldwide to empower foreign actors to retaliate against Americans
whose speech they don’t like. Within the Registry, Facebook included Intervenor’s
promoted post, negatively mentioning Obama administration and designating
foreign terrorist organization Hezbollah. This post was placed in the Registry next to
Intervenor’s sensitive personal and financial information. Facebook disabled
Intervenor’s account soon after that but continued to display the Intervenor’s post in
the Registry. Later, it developed and provided foreign governments and terrorist

organizations with an API for more convenient access to this Registry.

4. On information and belief, Facebook currently stores substantially all the data

that it is able to access, from or about its users, down to their mouse movements?.

 

 

2 Questions & Answers before the US Senate Committee on Commerce, Science, and Transportation, May 2018
https://www.commerce.senate.gov/public/ cache/files/9d8e069d-2670-4530-bcdc-
d3a63a8831¢4/7C8DE61421D13E86FC6855CCZEA7AEA7.senate-commerce-committee-combined-afrs-06.11.2018.pdf

3
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 4 of 16

“Mark Zuckerberg is sitting on more data about what people want to do online than

anyone else in the world,” said Alex Stamos, former Facebook security chief?.

5. The Proposed Settlement would order, encourage, and/or allow Facebook to
erase or spoliate discoverable evidence in its possession, necessary for the
Intervenor’s lawsuit. It would also allow Facebook to claim undue hardship in
production and/or plausibly deny possession of this evidence. Facebook might also
delete or hide information necessary for law enforcement to investigate the case and

to protect Intervenor, when they have the resources to do that.

6. The information that Facebook might delete or hide under the Proposed
Settlement includes Intervenor’s Facebook account and pages, and accounts and

other activities associated with foreign terrorist organizations.

7. Facebook disabled Intervenor’s account, allegedly illegally. The Intervenor
have sued Facebook to have his account restored. The Proposed Settlement requires
Facebook to erase the data from Intervenor’s account, which would make its

restoration impossible.

8. The following are specific examples of language in the Proposed Settlement

that not only allows Facebook to bypass putative restrictions, but also empowers it

 

 
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 5 of 16

to destroy and/or spoliate evidence, beyond that which it can practically do now

(Decision and Order in the Matters of Facebook, Section III, p. 6, emphasis is added):

a)

b)

“IT 1S FURTHER ORDERED that Respondent and its Representatives, in
connection with any product or service, must ensure that Covered Information
cannot be accessed by any Covered Third Party from servers under
Respondent’s control after a reasonable period of time, not to exceed thirty
(30) days, from the time that the User has deleted such information or deleted
or terminated his or her account, except as required by law or where necessary

to protect the Facebook website or its Users from fraud or illegal activity.”

Since Facebook has more than 2 Billion users, in more than one hundred
countries, this language gives Facebook license to decide what information to

delete, what information to keep, and how to keep it.

“Additionally, Respondent and its Representatives shall further implement
procedures designed to ensure that Covered information entered by the User
(such as User-generated content) is deleted from servers under Respondent’s
control, or is de-identified such that it is no longer associated with the User’s
account or device, within a reasonable period of time (not to exceed 120 days)
from the time that the User has deleted such information, or his or her account,

except (1) as required by law; (2) where necessary for the safety and security

5
9.

Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 6 of 16

of Respondent’s products, services, and Users, including to prevent fraud or
other malicious activity; (3) where stored solely for backup or disaster
recovery purposes (subject to a retention period necessary to provide a reliable
service); or (4) where technically infeasible given Respondent’s existing

systems.”

Here, Facebook’s obligations are only to “further implement procedures
designed to ensure” (the fourth derivative of erasing the private information),
and the long list of loopholes includes “infeasible given Respondent’s existing
systems”. This makes the rest of the text redundant, and gives Facebook an
opportunity to delete or spoliate evidence in a way that would allow Facebook

plausible deniability in the future legal actions.

Intervenor considers other legal actions against Facebook, which would

require evidence, which Facebook now possesses, but which Facebook could delete,

spoliate, claim hardship in production, and/or deny its existence, if the Proposed

Settlement is ordered.
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 7 of 16

intervenor Defends His and Public Interest in the Case

Children Health & Privacy Violations

10. Facebook has committed egregious violations of children’ privacy. One
example comes from an internal document, as quoted in Breitbart on August 8,

2018*:

“Our team obsessed with finding ways to get individual high schools to adopt a
product simultaneously ... Our first breakthrough was that we discovered that
teen Instagram users would frequently list their high school in their bios (e.g.
“Sophomore at RHS”). We would simply crawl the school’s place page and then
follow all the accounts that contained the school’s name ... We eventually
identified a psychological trick ... This notified all students at the same time ...
and they subsequently visited our profile, looked at our App Store page, and

tried the app.”

Instagram is owned by Facebook. This text has been written by an employee from a
company acquired by Facebook, referring to actions taken before the acquisition.
Thus, Facebook rewarded them for this activity. Based on the following quote from

the same document and belief, Facebook conducted similar activities:

 

 

;-shows-psychological-trick-to-target-

“ https://www.breitbart.com/tech/2018/08/10/internal-facebook-note
teenagers/
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 8 of 16

“The purpose of sharing these tactics is to provide guidance for developing

products at Facebook...”

11. Intervenor is aware of medical research showing that Facebook causes serious
damage to adolescents’ mental health®, and engages in extensive coverup® of such

actions.

12. There are multiple other legal and national security matters, for which
Facebook retains evidence in the normal course of business, although preservation
of this evidence is not explicitly required by law. The Proposed Settlement would

order or allow Facebook to spoliate this evidence, or to plausibly deny its existence.

Facebook in Skolkovo

13. Ina period including 2014-2016, Facebook participated in the Skolkovo

project, which had been earlier identified’ as an espionage vehicle of the Russian

 

 

7 “But the U.S. Army Foreign Military Studies Program warned in 2013: ‘Skolkovo is arguably an overt alternative to

 

clandestine industrial espionage.” - https://www.nationalreview.com/2018/03/clinton-russia-collusion-evidence
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 9 of 16

Federation®. Facebook funded and otherwise aided the Russian Federation in the

development of facial recognition and computer vision systems having military and

intelligence applications.

14. One of the Russian companies that Facebook sponsored in Skolkovo is
VisionLabs (https://visionlabs.ai). “We are already well-known and we are familiar
with the research units of Google, Facebook, Twitter and other large-scale IT-
companies,” said Alexander Khanin, its general director. “Working with these major
U.S. companies - Google and Facebook - is an excellent form of recommendation for
VisionLabs, one of Skolkovo’s most promising companies,” said Albert Yefimov, head
of Skolkovo’s Robocentre®. The same article also reports that Facebook tested these

systems on its users, possibly including American citizens.

15. Mr. Khanin of VisionLabs also said that “Google and Facebook financed our
work, but | would like to reiterate that this is absolutely not a commercial project for

us...” Mr. Efimov added that VisionLabs’ product is “an important step towards

 

® From the Skolkovo website sk.ru:

“The innovative development of nuclear technologies is an essential condition for consolidating (and in some areas,
achieving) a position of global technological leadership and maintaining Russia’s defense capability.”
hitps://sk.ru/foundation/nuclear, oals.aspx

“Developing the space sector ... boosting living standards while helping to ensure national
security ...” https://sk.ru/foundation/space/p/goals.aspx

 

5 /06/skolkovo-resident-visionlabs-joins-forces-with-facebook-and-google-

 

9 hitps://sk.ru/news/b/news/archive/2
to-teach-machines-to-see.aspx

 
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 10 of 16

stimulating the creation of new technologies and products in strategic fields such as
robotics and artificial intelligence.” Robotics and Al developments, sponsored by the
government of the Russian Federation, and not for commercial purposes — these are

matters of national security!

Why Simple Data Deletion Will Not Work

16. Once information has been collected and used in Facebook’s operations; it
cannot be truly erased. There are backups, duplicates, partial duplicates, private
copies, derivatives, cached database query results etc. Even if the data is truly erased
from the Facebook operational database, it is likely to remain in backups, data

dumps, and in the hands of third parties, including employees and/or contractors of

Facebook.

17. The wording of the Proposed Settlement allows Facebook to decide what
information to erase, what to retain, and how much to disclose to others. To make
matters worse, Facebook has already shared much of its information with third
parties, including foreign persons, either voluntarily (sold it) or involuntarily (lost
it). Those third parties shared it with others, and so on. It is likely that Facebook

employees and/or contractors also copied some information for their own purposes.

 

10 An example of a relatively small data loss by Facebook: https://in.pcmag.com/social-networking/129925/facebook-
unintentionally-uploaded-contacts-of-1S-million-users

10
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 11 of 16

18. Thus, the only effect of the Section III of the Proposed Order would be to grant
enormous power to Facebook, its employees, contractors, and prior data recipients.
Anybody would be able to make any allegations about the “deleted” information,
and only Facebook, its employees, contractors, and third-party data recipients will be
in position to confirm, deny, ignore, and/or take other stances toward these
allegations. If the allegations are defamatory or prejudicial to the interests of other

persons, they would have no practical recourse.

19. Thus, the data collected by Facebook data cannot simply be erased. The
closest action would be to quarantine it: to make an encrypted copy of the data,
store the encrypted copy with a trusted government agency, give the encryption key

to another party for safekeeping, and then erase the original data.

Other Deficiencies of the Proposed Settlement

20. Facebook intends to commit another large-scale violation of users’ privacy by
sharing their private data with politicized entities, such as Social Science One LLC".
The language of the order seems to allow for this egregious misconduct. Facebook
seems to be waiting for approval of the Proposed Settlement to commit this

misconduct.

 

1 httos://www.buzzfeednews.com/article/craigsilverrnan/slaw-facebook

11
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 12 of 16

21. Facebook has achieved market value exceeding $500 Billion, in large part by
violating the privacy rights and expectations of its users. The imposed fine of SSB is

trivial in comparison and it is obviously insufficient.

22. On the other hand, Section XI of the Proposed Settlement is an attempt to

regulate Facebook without proper authority.

23. The Proposed Settlement is sometimes hailed because of its significantly
higher proposed fines compared with other FTC settlements, such as the SSOOM+
settlement between FTC and Equifax, announced on or around on July 22, 2019.
What is missing from this comparison is that Facebook, without authorization,
possesses and has disclosed thousands (or millions) of times more information per
user than Equifax, and much of that information is more sensitive than that

possessed by Equifax.

24. The FTC has investigated only a tiny fraction of Facebook’s privacy-related
misconduct but offers it a comprehensive release not only for privacy violations, but
also for much broader misconduct. The Proposed Settlement is therefore inadequate

and unable to stop Facebook’s misconduct in the future.

12
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 13 of 16

CONCLUSION

Thus, Intervenor is a party in interest in the proceeding entitled to intervene as of

right in this matter, and therefore respectfully requests that this Court grants this

motion for leave to intervene. Alternatively, the Court should reject the Proposed

Settlement, and order Facebook to pay a fine of $5 Billion to Treasury monthly, until

the issues between USA and Facebook are resolved.

State of Texas
County of Travis

This instrument was acknowledged

before me on
by Leonid Golastein

S_,2019

 

 

lay,
Set Pale,

Wn,

m
Ee

*

oes
7,

 

F,
“nw

NANCY CLAIRE RICHARDS
O."4" 2% Notary Public, State of Texas
yc: Comm. Expires 03-08-2021

EEE Notary ID 126221337

 

 

 

 

 

September 5, 2019

13

Respectfully submitted,

Leonid Goldstein

pro se

(408) 921-1110
Leo5533@att.net
mailing address:

3824 Cedar Springs Rd
#801-1774

Dallas, TX 75219
TO TT IR FO sR A = 5 : nn a ee

Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 14 of 16

CERTIFICATE OF CONFERENCE
| hereby certify that on September 4, 2019, | contacted attorneys of all parties to
request consent to this motion. Facebook and the government object to it. EPIC

has not replied. Thus, the motion is opposed.

AF State of Texas
County of Travis
——_____ This instrument war acknowledged

beSre me
Leonid Goldstein by Leo mid Papper S 20.19
pro se
~Nasen Rais b chard

s Sh Ne, NANCY CLAIRE RICHARDS
woe Notary Public, State of Texas
a Comm. Expires 03-08-2021
“iw Notary 1D 126221337

September 5, 2019

 

 

y Stove,

Sh

  

 

ny

 

 

 

 

 
Case 1:19-cv-02184-TJK Document 15 Filed 09/06/19 Page 15 of 16

CERTIFICATE OF SERVICE
| hereby certify that all parties to the proceeding are registered in ECF and are to

receive the foregoing documents when it is entered in ECF.

At

State of Texas

County of Travis
Leonid Goldstein This instrument was acknowledged
pro se before me on 5, 2019 _

by Leont ctein

September 5, 2019

 

 

s au Mlle, NANCY CLAIRE RICHARDS

i oA

is * a Notary Public, State of Texas
IL RES Comm. Expires 03-08-2021
Yt

BL

 

Notary ID 126221337

gi wes
“eat

 
Urgent

yt call 1-800-PICK-UPS® (1-800-742-5877)
ckup or find a drop off location near you.

tter rate, UPS Express Envelopes ir
‘ent documents, and/or electronic
UPS Express Envelopes containing
jing more than 8 02. will be billec

nts

‘elope may be used only for docu
ties consider electronic media as

ait to verify if your shipment is cli

ter rate, the UPS Express Envelope
es weighing more than 8 oz. will | °

es are not recommended for ship
21sonal information or breakable”

Xs

» Me

‘Envelope

 

an?

sa

. ’ This envelope is for use with the followi ices: ir?
Case 1:19-cv-02184:TJK Docurhent 15 Filed 08/06/19 Page 16 Or 6.18 eTces: UES Next Day A Express®
| UPS 2nd Day Air®

Insert shipping docun
under window from t

    
 
 

'
i
i
é
i
a
t
: .
i
i
3

 

i

ee tae envelope for:

 

 

 

a =
- YM Devoan zB
| sz spngil
> “* -
SS o ~° 328i te Expedited*
—_———s O— apn meg
=== — OH 3° {os
ee — a4 2
pn =aAOQ i
a etuvmneeeeep a. —O
—————— 2S i
— — =z
ees — ;
———_——[— > 4
| sunewumnspeeannanad <7
——__— mS {
eS x :
—— mae z
3 ec
== <>) -2 s
- —_—— ay
3 _————— j-—*. S rf i
= ES on 2
s eed et {
EEE
8 =—=— ik ~> | % a aft
EEE
Si —_— a "VR oh “8h
2 a ° as ee
o >
: am Sa se
: co - * -—®

 

with shipping documents printed fram a laser

1 plain paper.
Serving you for more than 100 years . a
United Parcel Service. UDY
Carriage hereunder may be subject to the retes relating to Kabdity and other terms and/or Conditions estabtished by the Convention forthe Unification of Certain utes Relating to tnternatiana! Cartlage by Ais (the “Warsaw Convention’) end/or :
0101951033 4/14 PAC United Parc

or the International Cariage of Goods by Road (Ihe “CMR Convention’). These commodities, technology or software were exported from the U.S. in accordance with the Export Administration Regulations. Diversion contrary to US. lav prohibited.
